Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuong et al (US. 20180363562A1).
Chuong discloses a hydrostatic seal configured to be disposed between relatively rotatable components, the seal comprising: a seal carrier (figure 4), a beam extending axially from a forward end to an aft end, the beam (e.g. beam of shoe 54) connected to (e.g. the beam is connected since positive contact is provided at all times between end of 54 and surface of 48, also to note is that 54, 102, 100, 52 and 48 provided positive connection therebetween) the seal carrier at one of the forward end and the aft end, the beam free at the other end (figure); and a brush seal (e.g. 42) operatively coupled to the seal carrier and in contact with the beam (e.g. contact with the beam at surface 74). The beam is cantilevered with respect to the seal carrier. The beam having a sealing surface with one or more teeth included on the sealing surface (e.g. figures show this).

Regarding claim 2: The beam includes a flange (e.g. flange having surface that contacts 42) extending radially outwardly into a region at least partially defined by the seal carrier and the beam, the brush seal in contact with the flange (e.g. figures).
Regarding claim 3: The flange extends perpendicular to the axial direction of the beam (e.g. that is the case since the beam extends round axial direction 22 similar to one in figure 4).
Regarding claim 5: The brush seal extends radially (e.g. figures).
Regarding claim 6: Bristles of the brush seal are in contact with a forward face of the flange (e.g. that is the case since ends of the bristles of the brush seal contacts the surface of the beam).
Regarding claim 8: The brush seal is oriented at an angle that is perpendicular to the flange (e.g. figures). 
Regarding claim 9: The beam is cantilevered to the seal carrier at the forward end of the beam (e.g. figures).
Regarding claim 11: The brush seal is in contact with the beam proximate the end of the beam that is free (e.g. figures).
Regarding claim 12: Chuong discloses a seal assembly disposed in a gas turbine engine, the seal assembly comprising: a stator and a rotor (figures).
Regarding claims 13 and 15-16: see rejection of claims above.
Regarding claim 19: Chuong discloses a gas turbine engine comprising: a compressor section, 
a combustor section and a turbine section (figure 5).
Regarding claim 20: The brush seal extends at an angle between 0 and 90 degrees relative to the forward face of the flange (e.g. figures).

    PNG
    media_image1.png
    664
    477
    media_image1.png
    Greyscale

Examiner has provide an alternate rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 4, 7, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong.
Regarding claims 4, 7, 14 and 17-18:
Examiner takes official notice that to have the brush seal extends axially, the flange is oriented at an angle between parallel and perpendicular to a radially outer surface of the beam and the brush seal is oriented at an angle that is perpendicular to the flange is well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have brush seal oriented and contact surfaces to be oriented at angles, slant, perpendicular or parallel. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the brush seal and/or contact surface be oriented differently to provide sealing in axial direction or radial direction or both axial and radial directions. Evidence is provided by numerous patents (e.g. US20070132190A1, US20130170979A1, US4595207, US20160312637A1, US6059526, and US5090710).
Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong.
Regarding claim 10:
Examiner takes official notice that the beam is cantilevered to the seal carrier at the aft end of the shoe is well known in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have hydrostatic seal be oriented so that the beam is cantilevered to the seal carrier at the aft end to provide secondary seal and primary seal to the aft end. Evidence for changing orientation is taught by Chuong (US20180066533A1).
Claims 1-3, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong in view of Perkis (GB2536861A).
Choung discloses the invention as claimed above but fails to disclose that the one end is connected or pinned via mechanical connection. Perkis discloses a seal system where a shoe is connected to a member by via of pinned manner that provides cantilever function. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide a pinner connection of Choung via mechanical connection as taught by Perkis, to provide permanent retention of the shoe (e.g. see entire document of Perkis and abstract of Perkis).
Claims 4, 7, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong in view of Perkis.
Regarding claims 4, 7, 14 and 17-18:
Examiner takes official notice that to have the brush seal extends axially, the flange is oriented at an angle between parallel and perpendicular to a radially outer surface of the beam and the brush seal is oriented at an angle that is perpendicular to the flange is well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have brush seal oriented and contact surfaces to be oriented at angles, slant, perpendicular or parallel. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the brush seal and/or contact surface be oriented differently to provide sealing in axial direction or radial direction or both axial and radial directions. Evidence is provided by numerous patents (e.g. US20070132190A1, US20130170979A1, US4595207, US20160312637A1, US6059526, and US5090710).
Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong in view of Perkis.
Regarding claim 10:
Examiner takes official notice that the beam is cantilevered to the seal carrier at the aft end of the shoe is well known in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have hydrostatic seal be oriented so that the beam is cantilevered to the seal carrier at the aft end to provide secondary seal and primary seal to the aft end. Evidence for changing orientation is taught by Chuong (US20180066533A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/VISHAL A PATEL/Primary Examiner, Art Unit 3675